Case 5:20-cr-00014-F Document 63 Filed 11/20/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA, )
Plaintiff, 5
-VS- ) No. CR-20-14-F
JEREMIAH D. BOUZIDEN,
Defendant.
ORDER OF DISMISSAL

Defendant has entered a plea of guilty to a Superseding Information. In light of that
guilty plea, the United States has moved to dismiss the Indictment returned on January 21,
2020, as to Defendant Jeremiah D. Bouziden in the best interest of justice.

It is therefore ORDERED that the Indictment returned on January 21, 2020, as to

Defendant Jeremiah D. Bouziden is DISMISSED.

AS Zsedk

STEPHEN P. FRIOT *
United States District Judge
